Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
This office action is responsive to RCE filed on 02/14/2022. Claims 1, 19, and 20 are amended. Claims 1-10, and 12-20 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 20 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 19 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 19, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-10, and 12-20 are directed to evaluating health risk. Specifically, the claims recite parsing, into a common format first data associated with an item purchased from a merchant and mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processor, non-transitory tangible computer-readable storage medium, network interface, memory merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processor, non-transitory tangible computer-readable storage medium, network interface, memory perform(s) the steps or functions of parsing, into a common format first data associated with an item purchased from a merchant and demographic information associated with a user; parsing, into the common format second data associated with a level of activity monitored by an activity tracking service; determining, a first health impact of the item purchased from the merchant, based on the first data that is associated with the item 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, non-transitory tangible computer-readable storage medium, network interface, memory to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of evaluating health risk. As discussed above, taking the claim elements separately, the processor, non-transitory tangible computer-readable storage medium, 
As for dependent claims 2-10, and 12-18 further describe the abstract idea of evaluating health risk. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-10, and 12-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Effectiveness of a web-based health risk assessment with individually-tailored feedback on .

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#AU 2005289834 A1 teaches similar invention which describes a SYSTEM AND METHOD FOR LEVERAGING HEALTH CARE AT A POINT OF SALE Field of the Invention [0001] The present invention related generally to the field of healthcare, and more particularly to a novel system and business method for leveraging health care to address the needs of all stakeholders in a retail environment. Background of the Invention [0002] Many pharmacies that fill patients prescriptions for medicine and related doctor prescribed healthcare and medical supply products are located in and operated within larger retail outlets. It is the case however, that most patients' needs are not fully met in the retail setting. This is exemplified by a typical prescription filling process scenario whereby a medical doctor writes a prescription for the patient, and the patient visits the pharmacy to have the prescription filled. The pharmacist receives the handwritten prescription which if often partially legible, requiring the pharmacist to makes a clarifying phone call, e.g., 30% of the time. Upon clarification by the prescribing doctor, the fulfillment is documented. Typically, any interaction or formulary violations associated with the filled prescription causes more work for the pharmacist. Moreover, in most cases, the pharmacist is often too busy to provide appropriate counseling to the patient/consumer and no compliance follow-up is performed. [0003] Most inconvenient for the patient is the fact that throughout the prescription fulfillment process at the retail outlet, there is significant patient wait time. For instance, statistics reveal an average wait from the time of prescription drop off to the time of picking up the filled prescription at the local pharmacy is between 25 to 30 minutes. While most pharmacies that fill patients prescriptions for doctor prescribed healthcare and medical supply products are located and operated within larger retail outlets or "drug stores" (e.g., Walgreen, CVS, Eckerd, Rite-Aid, etc.,) having a "front-end" including non-prescription .

Response to Arguments
6.	Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of evaluating health risk which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US 

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to evaluating health risk does not add technical improvement to the abstract idea. The recitations to “processor, non-transitory tangible computer-readable storage medium, network interface, memory” perform(s) the steps or functions of parsing, into a common format first data associated with an item purchased from a merchant and demographic information associated with a user; parsing, into the common format second data associated with a level of activity monitored by an activity tracking service; determining, a first health impact of the item purchased from the merchant, based on the first data that is associated with the item and the demographic information associated with the user; determining, kind of activities of the user from the second data that is associated with the level of activity monitored by the activity tracking service; determining, a second health impact based on the level of activity, the kind of activities and the demographic information associated with the user; and selecting, an advertisement based on medical data, and at least one of the first health impact, the second health impact or the demographic information associated with the user. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to evaluating health risk does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “processor, non-transitory tangible computer-readable storage medium, network interface, memory” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of evaluating health risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621